DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohno et al (2018/0161932).
Ohno et al disclose a method and apparatus for additive manufacturing which includes a table (1005) and at least a first and second nozzle (1007) that discharge powder on to the table and emit an energy to melt the powder.  See paragraphs 0041, 0042, and 0097-0099; and Figures 1, 3, and 6.



Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzan et al (9,011,136).
	Uzan et al disclose a method and apparatus for additive manufacturing which includes a table (130) and at least a first (124) and second nozzle (224).  See Figure 2A.  The nozzle can be for electron beam direct manufacturing (column 3, lines 39-54).  In electron beam direct manufacturing a nozzle deliver power to a surface and emits energy to melt or sinter the powder.

Allowable Subject Matter
Claims 2-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohno (2017/0282297) discloses means for moving a nozzle that dispenses powder and emits an energy beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743